          Case 1:21-cv-01963-AT Document 28 Filed 09/13/21 Page 1 of 1




                                                                                      9/13/2021
                                                                    F: 332.777.1884
                                                                    www.kilegal.com




                                                     September 13, 2021

Via ECF
Honorable Analisa Torres, U.S.D.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007


       Re:    Aguilar v. Tacos Grand Central, Inc., et al
              Civil Case No. 1:21-cv-1963-AT

Dear Judge Torres:

        We represent the Defendants in the above-referenced matter. We write with consent of
Plaintiff’s counsel to respectfully request an extension of time for the parties to submit the
settlement approval motion. See Docket No. 26. By way of update, the settlement agreement is
finalized and the parties are in the process of executing it. We hope to have the fully executed
settlement agreement prepared for the Court’s approval within the next fourteen (14) days.

       We sincerely thank the Court for its time and attention to this matter.


                                                     Respectfully submitted,


                                                       /s/ Steven Siegler
                                                     _____________________
                                                     Steven Siegler, Esq.

cc:    Clela Errington, Esq. (via ECF)


          GRANTED. By September 27, 2021, the parties shall file their motion for settlement
          approval.

          SO ORDERED.

          Dated: September 13, 2021
                 New York, New York
